                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

JACKIE CARTER,

        Plaintiff,                                                        ORDER
   v.
                                                                 Case No. 19-cv-367-wmc
JOLINDA WATERMAN, ET AL.,

        Defendants.

JACKIE CARTER,

        Plaintiff,                                                        ORDER
   v.
                                                                 Case No. 19-cv-384-wmc
SANDY MCARDLE, ET AL.,

        Defendants.


JACKIE CARTER,

        Plaintiff,                                                        ORDER
   v.
                                                                 Case No. 19-cv-397-wmc
JOLINDA WATERMAN, ET AL.,

        Defendants.




        Plaintiff Jackie Carter has submitted a certified inmate trust fund account statement

for the six month period preceding the complaint in support of the pending motions to

proceed without prepayment of the filing fees.         Accordingly, the court must determine

whether plaintiff qualifies for indigent status and, if so, calculate an initial partial payment of

the $350.00 fee for filing each case.
       Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).            Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $1.38 for each case. For these cases to

proceed, plaintiff must submit this amount for each case on or before June 18, 2019.

       If plaintiff does not have enough money to make the initial partial payments from

plaintiff’s regular account, plaintiff should arrange with prison authorities to pay the

remainder from plaintiff’s release account.


                                              ORDER

       IT IS ORDERED that,

       1.      Plaintiff Jackie Carter is assessed $1.38 as an initial partial payment of the

$350.00 fee for filing each case. Plaintiff is to submit a check or money order made payable

to the clerk of court in the amount of $1.38 for case 19-cv-367-wmc or advise the court in

writing why plaintiff is not able to submit the assessed amount on or before June 18, 2019.

       2.       Plaintiff is to submit a check or money order made payable to the clerk of

court in the amount of $1.38 for case 19-cv-384-wmc or advise the court in writing why

plaintiff is not able to submit the assessed amount on or before June 18, 2019.

       3.      Plaintiff is to submit a check or money order made payable to the clerk of

court in the amount of $1.38 for case 19-cv-397-wmc or advise the court in writing why

plaintiff is not able to submit the assessed amount on or before June 18, 2019.

       4.      If, by June 18, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

                                                 2
       5.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 28th day of May, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge




                                                3
